Citation Nr: 1454998	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-39 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation for degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 10 percent, prior to April 7, 2014, and in excess of 20 percent from April 7, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from January 1999 to June 2004.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which confirmed and continued a 10 percent evaluation.  A June 2014 Decision Review Officer decision assigned a 20 percent evaluation, effective April 7, 2014.  


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that before April 7, 2014, the Veteran's degenerative disc disease and intervertebral disc disease, lumbar spine, resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period.

2.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that from April 7, 2014, the Veteran's degenerative disc disease and intervertebral disc disease, lumbar spine, have resulted in forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative disc disease and intervertebral disc disease, lumbar spine, prior to April 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease and intervertebral disc disease, lumbar spine, from April 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in an October 2008 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, private medical records and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

Turning to the increased evaluation claims, VA examinations were conducted in October 2008 and April 2014.  Although only the April 2014 VA examination report states that the examiner reviewed the Veteran's claims file, the evaluations were to assess the current level of the disability.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Thus, there is adequate medical evidence of record to make determinations in the increased evaluation claims, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's spine disability is evaluated as degenerative arthritis of the spine under Diagnostic Code 5242.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated as intervertebral disc syndrome (Diagnostic Code 5243) under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula).

Under the General Rating Formula, the identified ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. Id. 

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011)  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40

The Incapacitating Episodes Formula provides that a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

A 20 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

Note (1) to the Incapacitating Episodes Formula provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) to the Incapacitating Episodes Formula provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Diagnostic Code 5243. 

The Veteran generally asserts that he is entitled to higher evaluations for his lumbar spine disability, both before and after April 7, 2014.  He contends that he was incapacitated for 6 weeks at one point, which was doctor-directed.  He also asserts that he has muscle spasms that cause his spine to contour abnormally, and abnormal kyphosis relieves pressure on the thoracolumbar section of his spine.  He states that each of his epidural injections requires 4 days of missed work.  Each episode leads to missed work ranging from 2 days to 4 weeks.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an evaluation for degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 10 percent, prior to April 7, 2014, or in excess of 20 percent, from April 7, 2014.

The October 2008 VA examination report is negative for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (i.e., limited to 60 degrees or less).  The Veteran's forward flexion was to 70 degrees with pain at 70 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees, measuring 200 degrees.  The examination found that muscle spasm was present, described as to the paralumbar area.  However, the Veteran's posture was within normal limits, as was his gait.  The spine had symmetry in appearance and spinal motion, with normal curves.  See the General Rating Formula.  The Veteran had intermittent bowel and bladder urgency due to back pain but denied loss of bladder and bowel control.  On physical examination, he had no bowel, bladder or erective dysfunction.  See Note (1) to the General Rating Formula.

The April 2014 VA examination report is negative for forward flexion of the thoracolumbar spine 30 degrees or less.  The Veteran's forward flexion was to 50 degrees, with pain at 30 degrees.  There was no ankylosis of the entire thoracolumbar spine.  See the General Rating Formula.  The report also notes that the Veteran had no neurological abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  

The evidence is also negative for any incapacitating episodes.  The October 2008 VA examination report noted that the Veteran stated that his condition had not resulted in any incapacitation.  The April 2014 VA examination report notes that the Veteran had had no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  The report notes that the Veteran reported that during flare-ups he was unable to go to work 4 times this year for approximately 2 weeks each time.  However, the report also stated that the Veteran had not been prescribed bed rest by a physician during flare-ups.  Private treatment records reflect epidural injections but are negative for bed rest prescribed by a physician.  See Note (1) to the Incapacitating Episodes Formula.  The Board also notes that the RO has assigned separate compensable (10 percent) ratings for radiculopathy of the right and left lower extremities secondary to the service-connected lumbar spine disorder.  Those ratings have not been appealed.   The Veteran's notice of disagreement specified that it pertained to the 10 percent rating for the spine, and his substantive appeal statement likewise only discussed the spine rating.   

The Board is aware of the Veteran's complaints of abnormal kyphosis and spinal contour.  However, both VA examination reports are negative for such findings.

The Board is also aware of the Veteran's credible complaints of back pain, made during the VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which lumbar spine disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an evaluation in excess of 10 percent, prior to April 7, 2014, or in excess of 20 percent from that date.  The October 2008 VA examination found that while joint function of the spine was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance and pain, there was no additional limitation in degree.  See Mitchell, supra.  

The April 2014 VA examination found that the Veteran had functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use consisting of less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  However, the report also provides that the Veteran had no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  There was no increased pain, weakness, fatigability or incoordination with repetitive testing on this examination.  The examiner was unable to determine degrees of additional range of motion loss due to flare-ups without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing the Veteran's function during the flare-up.  Significantly, post-test forward flexion was to 55 degrees, which does not satisfy the schedular criteria for a 40 percent evaluation.  See the General Rating Formula. 

Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the 10 percent and 20 percent evaluations now assigned.  The foregoing evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent, before April 7, 2014, or in excess of 20 percent, from that date, under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Mitchell, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's lumbar spine disability results in pain and limitation of motion.  The General Rating Formula provides ratings based on limitation of motion with or without pain.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show that the Veteran is unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period due to his service-connected disabilities.  The Board recognizes that the Veteran experiences some difficulty working due to his lumbar spine disability but notes that this is reflected in the disability ratings that have been assigned for the disability.  Hence further consideration of TDIU is not warranted.

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation for degenerative disc disease and intervertebral disability disease, lumbar spine, in excess of 10 percent, prior to April 7, 2014, or in excess of 20 percent, from April 7, 2014.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

An evaluation for degenerative disc disease and intervertebral disc disease, lumbar spine, in excess of 10 percent, prior to April 7, 2014, and in excess of 20 percent, from April 7, 2014, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


